Citation Nr: 1538370	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for eczematoid dermatitis prior to December 31, 2012.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran's claims file has been converted in part from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).

The Veteran failed to appear at an April 2015 Travel Board hearing and has shown no good cause for doing so.  Therefore, the Board considers his request for a hearing withdrawn.    

The Veteran has indicated satisfaction with the January 2013 rating decision which increased the evaluation of eczema from 30 to 60 percent effective December 31, 2012.  See February 2013 Statement in Support of Claim.  Therefore, the decision below is limited to evaluating the Veteran's eczematoid dermatitis prior to December 31, 2012.  


FINDINGS OF FACT

1.  Prior to January 11, 2010, eczematoid dermatitis was manifested by no more than coverage of 20 to 40 percent of the entire body without constant or near-constant systemic therapy.

2.  As of January 11, 2010, eczematoid dermatitis is manifested by at least coverage of 40 percent of the entire body.  


CONCLUSIONS OF LAW

1.  Prior to January 11, 2010, the criteria for a rating higher than 30 percent for eczematoid dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7806 (2015).

2.  As of January 11, 2010, the criteria for a rating of 60 percent for eczematoid dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination to evaluate his eczema.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examination is adequate for the purposes of the instant appeal, as it included a review of the Veteran's pertinent medical history and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Regarding increased ratings, disability compensation may be awarded at the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. §3.400(o)(2).  The Veteran asserts he is entitled to a rating of 60 percent effective August 17, 2009.  

Diagnostic Code 7806 provides for a 30 percent rating when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  See 38 C.F.R. § 4.118.

A maximum 60 percent rating is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

I.  Prior to January 10, 2011

The Veteran was provided a VA examination to evaluate his eczema in September 2009.  The examiner notes at that time that the Veteran was treated without corticosteroid or immunosuppressive drugs for the previous 12 months.  A physical examination revealed several affected areas, including the back, forearm, right knee, right foot, left arm, left hand, left knee and left foot.  The examiner notes that 5 to 20 percent of exposed areas were affected, and 20 to 40 percent of the total body area was affected.  

Contemporaneous treatment records are consistent with the September 2009 examination findings.  In August 2009, the Veteran was treated for acute eczema affecting his chest, right arm, back and right leg.  He was prescribed an antibiotic and advised on cleaning and dressing technique.  He showed improvement in September 2009, though he complained of itching.  Triamcinolone, a corticosteroid, was prescribed on an as needed basis.  In October 2009, his eczema flared, and it affected both of his legs, feet, trunk and arms.  The Veteran was not on systemic immunosuppressive drugs but he stated that he had taken oral steroids in the past.  He was treated again by in December 2009 for worsening of his rash.  No additional medications were prescribed.  

The preponderance of the evidence weighs against a finding that the Veteran's eczematoid dermatitis affected at least 40 of his entire body or exposed areas, or that he underwent constant or near-constant systemic therapy during a 12-month period.  While the Veteran did experience acute flare-ups during this period, the objective evidence of record indicates such flares were temporary and do not reflect an underlying increase in the severity of his service-connected skin disability during this stage of the appeal.

The Board acknowledges the Veteran's contentions that his service-connected eczematoid dermatitis warrants a 60 percent evaluation throughout his appeal.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone, in light of contradictory objective medical evidence, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board has considered the applicability of the benefit-of-the-doubt doctrine to this stage of the Veteran's appeal.   However, as the evidence preponderates against entitlement to a rating higher than 30 percent, the doctrine does not apply.  See 38 U.S.C.A. § 5107.

II.  As of January 11, 2010

VA treatment records dated January 11, 2010, reveal a sustained worsening of the Veteran's rash, covering his body "head to toe."  He was prescribed a prednisone taper, a type of systemic therapy.  On January 28, 2010, eczema affected the majority of his body, and he was referred for phototherapy treatment.  His symptoms were the "worst it has ever been."  In February 2010, he had itchy and painful lichenified plaques covering the majority of his body sparing the face.  By May 2010, he improved after several months of phototherapy and corticosteroid medication, though he remained symptomatic.  

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that his service-connected eczematoid dermatitis underwent a sustained increase in severity such that the criteria for a 60 percent evaluation is warranted as of January 10, 2010.  Thus, a rating of 60 percent is warranted under 38 C.F.R. §4.118, Diagnostic Code 7806 as of this date.  Because 60 percent is the highest allowable rating under Diagnostic Code 7806, the Board need not consider a higher schedular rating.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Board finds that the rating criteria adequately contemplate the symptomatology associated with the Veteran's service-connected skin disability.  The Veteran's eczematoid dermatitis is manifested by exudation, itching, scaling, and rash covering a portion of his body, and use of topical medication and corticosteroids.  All of these symptoms are contemplated by Diagnostic Code 7806, which sets out varying levels of severity based upon the percentages of exposed areas and total body area affected, and the extent to which systemic therapy is required.  These broad rating criteria encompass the Veteran's symptoms and treatment.  As a result, referral for consideration of extraschedular rating for the Veteran's skin disorders is not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008).

The Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki,  22 Vet. App. 447, 454 (2009).  The record does not suggest, nor does the Veteran contend, that his service-connected eczematoid dermatitis precludes him from obtaining or maintaining substantially gainful employment.  Therefore, referral or remand for consideration of TDIU is not warranted in this case.


ORDER

Prior to January 11, 2010, an evaluation in excess of 30 percent for eczematoid dermatitis is denied.

As of January 11, 2010, an evaluation of 60 percent, but not greater, for eczematoid dermatitis is granted.  




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


